Per Curiam:

Findings of fact were regularly madé and filed in this cause on July 13, 1894, and on October 9th following a decree was rendered in favor of the plaintiffs. The defendants took this appeal April 8, 1895. Up to this time and until July 2d no exceptions were taken to the findings. On said last date appellants filed exceptions. The respondents object to a consideration of the question sought to be raised "by such exceptions on the ground that the same were •not filed in time, which we deem well taken, and the decree being in harmony with the facts found, and there being no other point left for our consideration, the judgment is affirmed.